Wiggins, J.
¶44 (concurring in part/dissenting in part) — I disagree with the majority opinion because it grants summary judgment to a nonmoving party. Paul Toland, the party against whom the majority enters summary judgment, did not receive notice that the court was considering summary judgment against him. This absence of notice *855deprived him of the opportunity to demonstrate triable issues. Without knowing what facts would have existed if Paul9 had had the opportunity to respond, the majority enters summary judgment.
¶45 The Washington State court rules do not authorize courts to grant summary judgment to nonmoving parties. The rules permit summary judgment if “there is no genuine issue as to any material fact and . . . the moving party is entitled to a judgment as a matter of law.” CR 56(c) (emphasis added). This is in contrast to the Federal Rules of Civil Procedure. See Fed. R. Civ. P. (FRCP) 56(f)(1). In 2010, the United States Supreme Court amended the federal rules to address granting summary judgment to nonmoving parties. See FRCP 56 Committee Note, 266 F.R.D. 502, 584 (2010). The amended rules provide, “After giving notice and a reasonable time to respond, the court may . . . grant summary judgment for a nonmovant . . . .” FRCP 56(f)(1). Paul had neither notice nor a reasonable time to respond. Therefore, we should not enter summary judgment against him. While I agree with the majority that the trial court erroneously granted summary judgment in his favor, I would remand the case to the trial court. Consequently, I concur in part and dissent in part.
¶46 I first discuss comity because whether Paul is “entitled to judgment as a matter of law” depends on our analysis of the doctrine and its exceptions. I conclude by analyzing whether the parties are entitled to summary judgment.
J. Comity
¶47 Our decision depends heavily on the doctrine of comity. Comity is the recognition of a foreign state’s legislative, executive, or judicial acts by our State. Mayekawa Mfg. Co. v. Sasaki, 76 Wn. App. 791, 799, 888 P.2d 183 *856(1995); see Haberman v. Wash. Pub. Power Supply Sys., 109 Wn.2d 107, 160-61, 744 P.2d 1032, 750 P.2d 254 (1987). It is not a rule of law. Mayekawa Mfg., 76 Wn. App. at 799. Rather, we extend comity out of deference and respect and for the purposes of practice, convenience, and expediency. Haberman, 109 Wn.2d at 160-61. It is not an imperative or obligation on our courts but lies within their discretion. Id.; New W. Fisheries, Inc. v. Dep’t of Revenue, 106 Wn. App. 370, 379, 22 P.3d 1274 (2001); MacKenzie v. Barthol, 142 Wn. App. 235, 240, 173 P.3d 980 (2007); State v. Medlock, 86 Wn. App. 89, 96, 935 P.2d 693 (1997).
¶48 While comity is not a rule of law, case law has developed well-established principles for the doctrine. As a general rule, “ ‘[a] valid judgment rendered in a foreign nation after a fair trial in a contested proceeding will be recognized in the United States so far as the immediate parties and the underlying cause of action are concerned.’ ” Rains v. Dep’t of Soc. & Health Servs., 98 Wn. App. 127, 135, 989 P.2d 558 (1999) (quoting Restatement (Second) of Conflict of Laws § 98 (1971)).
¶49 However, we will not recognize otherwise valid foreign orders if they are repugnant to the public policy of our state or “ ‘inflict an injustice on our own citizens.’ ” MacKenzie, 142 Wn. App. at 240 (quoting Reynolds v. Day, 79 Wash. 499, 506, 140 P 681 (1914)). When deciding whether to extend comity, we examine whether there was evidence of “prejudice in the court” or, under the law, “fraud in procuring the judgment, or any other special reason why the comity of this nation should not allow it full effect....” Hilton v. Guyot, 159 U.S. 113, 202-03, 16 S. Ct. 139, 40 L. Ed. 95 (1895).
¶50 Here, the majority holds that the trial court abused its discretion by considering the guardianship proceeding when denying comity. Majority at 851. The majority fails to cite any case law stating that a court may not look to facts occurring after entry of a foreign judgment or to subsequent proceedings. The majority simply concludes that the guard*857ianship proceeding is unrelated to the divorce, the proceeding “has no bearing on the issue of comity,” and the trial court abused its discretion by considering the proceeding. Id. I disagree.
¶51 A trial court should be free to examine all relevant facts when deciding whether to exercise its discretion and grant comity.10 Our court should not limit the equitable factors a trial court may consider in deciding whether to grant comity. Here, the trial court should have been free to examine all relevant facts, including the guardianship proceeding. Instead, the majority looks only for a valid judgment. See id. at 852-53. It refuses to examine whether Paul’s parental rights were otherwise violated.

II. Neither Party Is Entitled to Summary Judgment

¶52 Summary judgment is appropriate only if the moving party establishes that no genuine issue as to any material fact exists and the moving party is entitled to judgment as a matter of law. CR 56(a), (c). We grant motions only if reasonable people could reach but one conclusion based on the evidence when viewing the facts in the light most favorable to the nonmoving party. Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 177, 125 P.3d 119 (2005).
¶53 Here, I agree with the majority that Paul is not entitled to judgment as a matter of law but disagree with the majority’s reasoning. It was not an error for the trial court to consider the guardianship proceeding; nonetheless, the proceeding did not entitle Paul to judgment as a matter of law. The evidence before the court, when viewed in the light most favorable to the estate, does not rise to such an extreme level of injustice as to invoke an exception to comity. Therefore, I would reverse the order granting Paul summary judgment.
*858¶54 However, the majority goes beyond simply reversing the order granting summary judgment. It holds that the estate is entitled to judgment as a matter of law. I disagree with its assessment.
¶55 Paul had no notice or opportunity to respond to a motion for summary judgment by offering evidence of a genuine issue of material fact. The majority effectively holds that Paul could never prove that enforcing the divorce decree would trigger an exception to comity. This confuses a discretionary doctrine with a strict rule of law. It also assumes that we have a complete record.
¶56 We do not have a complete record. Paul limited his motion for summary judgment and the attached affidavit to a very narrow issue. The issue was in response to the court’s ruling that it would not register the divorce decree unless, at a minimum, the estate proved that Paul was given notice of the guardianship proceeding. Paul was not afforded notice, so he filed for summary judgment on this lone issue, submitting a two-and-a-half-page affidavit.
¶57 Summary judgment should be granted only after Paul has a full and fair opportunity to show a genuine issue of material fact. See Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011); Moton v. Cowart, 631 F.3d 1337, 1343 (11th Cir. 2011); Penobscot Indian Nation v. Key Bank of Me., 112 F.3d 538, 562 (1st Cir. 1997) (Courts may grant summary judgment sua sponte. “Two conditions, however, circumscribe the district court’s exercise of this power: first, discovery must be ‘sufficiently advanced that the parties have enjoyed a reasonable opportunity to glean the material facts;’ second, the district court must ‘give[] the targeted party appropriate notice and a chance to present its evidence on the essential elements of the claim or defense.’ ” (alteration in original) (quoting Berkovitz v. Home Box Office, Inc., 89 F.3d 24, 29 (1st Cir. 1996))). For these reasons, we should reverse summary judgment and remand *859the case to the trial court for further proceedings consistent with this opinion.
¶58 I concur in part and dissent in part.
Stephens and Gordon McCloud, JJ., concur with Wiggins, J.

 Like the majority, we refer to the Peter Paul Toland by his first or middle names, meaning no disrespect.


 A judge could reasonably conclude that the guardianship proceeding is potentially relevant to whether an exception to comity applies. Both proceedings concerned Paul’s rights as a parent.